Name: Commission Regulation (EEC) No 1044/85 of 24 April 1985 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 112/20 Official Journal of the European Communities 25. 4. 85 COMMISSION REGULATION (EEC) No 1044/85 of 24 April 1985 on the supply of various lots of skimmed-milk powder as food aid lation (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid (*), as amended by Regulation (EEC) No 1886/83 (6); whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 591 /85 (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 1992/83 of 11 July 1983 laying down the implemen ­ ting rules for 1983 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (3), Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (4), Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the supply of the quantity of skimmed-milk powder set out therein ; Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regu ­ HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83 , supply skimmed-milk powder as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 April 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 68 , 8 . 3 . 1985, p. 5 . (*) OJ No L 142, 1 . 6. 1983, p . 1 . (6) OJ No L 187, 12. 7 . 1983, p . 29 . 0 OJ No L 196, 20 . 7 . 1983, p . 1 . V) OJ No L 124, 11 . 5 . 1984, p . 1 . 25. 4. 85 Official Journal of the European Communities No L 112/21 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 13 February 1985 2. Recipient Unicef, Attn Mr Ailland, Unicef Plads, DK-2100 Copenhagen-Freeport (telex 19813) 3 . Country of destination Vietnam 4. Stage and place of delivery cif Haiphong 5. Representative of the recipient (3)  6. Total quantity 300 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks French 9. Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10. Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354/83 11 . Supplementary markings on the packaging 'UNICEF / HAIPHONG / CCME / EMERGENCY / FOR FREE DISTRIBUTION' 12. Shipment period Before 15 June 1985 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the French interven ­ tion agency in accordance with Article 15 of Regulation (EEC) No 1354/83 0 No L 112/22 Official Journal of the European Communities 25. 4. 85 Description of the lot B 1 . Programme 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 3 July 1984 2. Recipient World Food Programme 3 . Country of destination Egypt 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6. Total quantity 60 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'EGYPT 2270 PI / ALEXANDRIA / ACTION OF THE WORLD FOOD PROGRAMME' 12. Shipment period Before 15 July 1985 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the German interven ­ tion agency in accordance with Article 15 of Regulation (EEC) No 1354/83 0 25. 4. 85 Official Journal of the European Communities No L 112/23 Description of the lot C 1 . Programme 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 25 October 1984 2. Recipient ICRC 3 . Country of destination Chile 4. Stage and place of delivery cif Valparaiso 5. Representative of the recipient (3) Cruz Roja Chilena, Avenida Santa Maria 0150, Correo 21 , Casilla 246-v, Santiago de Chile 6. Total quantity 50 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'CHI-6 / VALPARAISO / ACCIÃ N PEL COMITÃ  INTER ­ NACIONAL DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA' 12. Shipment period Before 15 May 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian interven ­ tion agency in accordance with Article 15 of Regulation (EEC) No 1354/83 ( ®) No L 112/24 Official Journal of the European Communities 25. 4. 85 Description of the lot D 1 . Programme 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 25 October 1984 2. Recipient ICRC 3. Country of destination Sudan 4. Stage and place of delivery cif Port Sudan 5. Representative of the recipient (2) (3) ICRC Delegation, 35th Street, House No 50, PO box 1831 , Khartoum, Democratic Republic of the Sudan (Tel . 47 866) 6. Total quantity 30 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354/83 11 . Supplementary markings on the packaging  12. Shipment period Before 15 May 1985 v 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders  15. Miscellaneous The costs of supply are determined by the Belgian interven ­ tion agency in accordance with Article 15 of Regulation (EEC) No 1354/83 0 25. 4. 85 Official Journal of the European Communities No L 112/25 Description of the lot E 1 . Programme 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 25 October 1984 2. Recipient ICRC 3 . Country of destination Uruguay 4. Stage and place of delivery v cif Montevideo 5. Representative of the recipient ^) Cruz Roja Uruguaya, Avenida 8 de Octubre, 2990 Montevideo 6. Total quantity 70 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks British 9. Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10. Packaging 25 kilograms 11 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'URU- 1 7 / MONTEVIDEO / ACCIÃ N DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA' 12. Shipment period Before 15 May 1985 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 1 5. Miscellaneous The costs of supply are determined by the British interven ­ tion agency in accordance with Article 15 of Regulation (EEC) No 1354/83 ( «) No L 112/26 Official Journal of the European Communities 25. 4. 85 Description of the lot F 1 . Programme 1983 (a) legal basis (b) purpose Council Regulation (EEC) No 1992/83 Commission Decision of 29 July 1983 2. Recipient World Food Programme 3. Country of destination Syria 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6. Total quantity 35 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Belgian 9. Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10. Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354/83 11 . Supplementary markings on the packaging 'SYRIA 1384 EM / LATTARIA / ACTION OF THE WORLD FOOD PROGRAMME' 12. Shipment period Before 15 May 1985 13. Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Belgian interven ­ tion agency in accordance with Article 15 of Regulation (EEC) No 1354/83 25. 4. 85 Official Journal of the European Communities No L 112/27 Notes (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See the list published in the Official Journal of the European Communities No C 229 of 26 August 1983, page 2. (3) The successful tenderer shall contact the recipient without delay in order to establish the necessary shipping documents . (4) Commission delegate to be contacted by the successful tenderer : Thai Military Bank Building, ninth and 10th floors, 34 Phya Thai Road, Bangkok, Thailand (telex 086/2764 COMEUBK TH). (*) Commission delegate to be contacted by the successful tenderer : 4 Gezira Street, eighth floor, Cairo-Zamalek, Egypt (telex 94258 EUROP UN). (6) Commission delegate to be contacted by the successful tenderer : HQ of the Delegation for Latin America, Valle Arriba, Calle Colibri, Carretera de Baruta, Caracas, Venezuela. Q Commission delegate to be contacted by the successful tenderer : PO box 2363 Khartoum, Sudan (tel . 44485-44510-44675 ; telex : 24054 DELSU SD Khartoum).